Citation Nr: 1145627	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The Veteran was afforded a June 2011 Travel Board Hearing.  The Veteran was also afforded hearings before a Decision Review Officer (DRO) at the RO in June 2006 and April 2007.  These transcripts are of record.  

Additional pertinent evidence was submitted at the June 2011 hearing.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for a right ear hearing loss has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue of entitlement to service connection for tinnitus given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering service treatment records, in November 1972 the Veteran indicated that he did not have ear, nose or throat trouble.  In November 1972 and again in August 1975 the examiner indicated that the Veteran's ears in general and his drums (perforation) were normal.  

In December 2002 the Veteran went to an ear, nose and throat clinic for his tinnitus.  He reported that he had meningitis approximately 8 months earlier, and had been treated with Rocephin and Vancomycin.  He was assessed in part as having tinnitus secondary to meningitis.  

The Veteran was afforded a VA audiological examination in April 2006.  The examiner indicated that a review of the service treatment records revealed no mention of tinnitus.  The Veteran reported a history of noise exposure working with artillery in the Marines.  He also reported working as a fireman for 17 years following service.  He reported subjective constant left ear, moderate tinnitus since 2002.  The Veteran had a history of meningitis in February 2002.  As such the diagnosis was of subjective, left ear constant tinnitus since 2002.  The examiner indicated that because the Veteran had been discharged from service 30 years earlier, and reported tinnitus approximately 4 years earlier, then it was not likely that the tinnitus was incurred in service.  

The Veteran was afforded a VA examination for ear diseases in July 2006, wherein he reported that while in service he was in the field artillery as a fire control man.  He indicated that he had been exposed to artillery noise primarily in his left ear as a "trigger man" and that after firing rounds of artillery he noticed that his left ear would ring for days.  The Veteran reported that he was a fireman for 17 years, during which time he wore headphones when he was around equipment.  The Veteran indicated that he worked at the VA Medical Center in housekeeping.  The Veteran reported that he had tinnitus infrequently, and then following his illness with meningitis in 2002, his tinnitus became constant.  In addition, he indicated that in 2002 he was evaluated as having tinnitus, and that his symptoms progressed with his meningitis.  The Veteran reported that his tinnitus was a white noise sound in his left ear, and varied day to day in pitch and volume.  He indicated that when he was around noise all day, his tinnitus was worse.  The Veteran reported that his tinnitus ranged to a 9 of 10 with 10 being the worst.  

On physical examination the external auricles were without deformity, and the base above external auditory canals were free of purulence.  Both tympanic membranes were intact.  There was no middle ear effusion or active disease noted, and both mastoids were unremarkable.  Audiology testing from April 2006 was reviewed and showed fair to profound hearing loss of the left ear.  It was observed that in 2002, status-post treatment for meningitis with Rocephin and Vancomycin the Veteran was seen by an ear, nose and throat clinic in part for tinnitus.  A corresponding CT scan of the internal auditory canals was negative, and magnetic resonance imaging (MRI) was not performed due to the Veteran's history of shrapnel.  

The examiner observed that the Veteran's service treatment records were absent for complaints of tinnitus.  The examiner reasoned that the Veteran had a history of noise exposure both in service and since service.  He indicated that noise exposure likely factored into the Veteran's tinnitus only minimally.  He suggested that in the previous five years the Veteran had experienced another etiology that caused his left-sided tinnitus, including but not exclusive to his history of meningitis in 2002.  Therefore, the examiner opined that it was less likely than not that the Veteran's tinnitus was due to service. 

At a June 2006 DRO hearing, the Veteran reported that in service he worked in field artillery fire control, with involvement in operations, artillery rounds, and a firing battery wherein he fired 105s and 155s.  He described experiencing a ringing in his ear for several days, but not complaining about it.  The Veteran described that although he was given ear plugs, the concussion would cause them to fall out.  In addition, in order to pull the lantern, he reportedly removed his ear plugs so that he could hear instructions regarding adjustment, azimuth and elevation levels.  The Veteran indicated that the artillery work predominantly took place on his left side.  The Veteran described becoming sick and waking from it experiencing tinnitus that sounded like the hissing noise when an old dial TV was turned off.  The Veteran indicated that the hissing noise was never below a two on a scale to ten, and that it escalated to a nine on some days.  The Veteran indicated that he had at times contemplated suicide because of the hissing noise, and that he was on a non-narcotic drug that helped him psychologically and with his equilibrium.  The Veteran indicated that his doctor had informed him that the damage to his ears was completed years earlier, and that his getting sick, apparently referencing his meningitis, was the "straw on the camel's back" that compounded his tinnitus.  The Veteran reported that following service he worked as a laborer, then a fireman (issued ear protection).

At an April 2007 DRO hearing, the Veteran described noise exposure from howitzers and explosions during service.  He indicated that although they were given ear plugs; however, following approximately five rounds, the plugs would fall from his ringing ears, and he would not bother to replace them.  The Veteran indicated that following service, he worked for the Fire Department.  He indicated that when he was called to a fire, the initial noise through the station was like a buzz, and as soon as he was in the fire truck he would wear a communication device that protected his ears.  The Veteran indicated that his tinnitus was present prior to his meningitis in 2002.  The Veteran's wife reported that the Veteran had to leave a noisy room if the ringing in his ear became too loud.  The Veteran reported that at night he could hear the noise, referring to tinnitus.  

At his June 2011 Travel Board hearing the Veteran described essentially the same type of noise exposure and ringing in his ears as discussed in the previous hearings.  In addition, the Veteran explained that it was understood when you were out in the field for a few weeks your ears would ring, but eventually return to normal by the time you returned to your normal regiment.  The Veteran indicated that the corpsman typically advised that nothing could be done for hearing related problems, other than to take Aspirin and wait for the problem to dissipate.  The Veteran reported that Aspirin exacerbated his tinnitus, but in time it would dissipate.  By way of comparison, the Veteran explained that ringing occurred approximately 15 minutes after firing a rifle, but that the bullet projectile on a howitzer was greater and could cause ringing that would last several days, if it stopped.  The Veteran explained that the length of time he experienced ringing in his ears was dependant on the length of time he was firing 105 and 155s.  The Veteran indicated that especially in approximately 1993 he noticed that he was hearing noises for several days at a time, and especially following hearing firecrackers, cherry bombs, or a loud truck or motorcycle.  He reported that in 1995 he noticed he was experiencing hearing problems when a co-worker asked him why he was yelling, and he realized that he could not hear over the noises in the kitchen where they worked.  The Veteran reported that he sought a hearing test from a private provider in approximately 2005 or 2007 and was at that time told that he had damaged his ears working in artillery.  The representative clarified that the Veteran contended that his tinnitus had manifested during service.  

Private treatment records from Prescott Ear, Nose & Throat Associates indicated that the Veteran was examined for his hearing loss in May 2011; however, they do not relate to the Veteran's tinnitus.

In addition to the convincing evidence of significant in-service noise exposure, the record on appeal also includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also notes that the Veteran credibly reported that he was an Emergency Medical Technician for the Fire Department, and thus, his opinions regarding medical matters carry weight beyond that of a mere lay person, and will be considered as such by the Board.

Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are consistent and detailed, and finds they are very credible.  In that regard, the Board observes that the Veteran's statements were consistent, and detailed throughout the course of this appeal.  The Veteran's contentions that he had tinnitus since service were not clear to the April 2006 VA examiner, and were not discussed or given appropriate weight by the July 2006 VA examiner.  At his hearing, however, the Veteran emphasized that he experienced ringing in his ears intermittently since service, becoming constant after having meningitis.  Thus, regarding his tinnitus, the Veteran's credibly reported history holds more probative weight than the VA opinions. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, the Board finds that the evidence is at least in equipoise as to the onset of the Veteran's tinnitus.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection is granted for tinnitus as having developed as a result of in-service noise exposure.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Regarding his claim for service connection for left ear hearing loss, the Veteran indicated that he first sought treatment for his hearing loss in approximately 2001; however, VA treatment records prior to 2002 are not associated with the claims folder.  In addition, the Veteran reported that he was provided a private hearing test for his employment with the Fire Department.  He also indicated that in approximately 2005 to 2007 he had a private hearing evaluation, wherein he was informed that his hearing loss was due to his artillery work.  

As such, there appear to be outstanding relevant records that should be requested and associated with the claims folder.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran, however, is put on notice that regarding his private medical records, VA may not obtain them without his express written consent, and his cooperation is required for this development to be afforded him.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly. 

If outstanding medical records are obtained, then the Veteran's claims folder should be returned to the VA examiner for an addendum opinion that discusses the newly received records in light of any opinion reached.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records prior to 2002, especially as they relate to the Veteran's hearing loss, and associate them with the claims folder.  All attempts to procure such records should be associated with the claims folder.  

2.  With the Veteran's cooperation as necessary, request and associate with the claims folder any private treatment records pertaining to his left ear hearing loss, in particular the employment hearing test from the Fire Department, and any private hearing related treatment records from 2005 to 2007.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain these records would be futile, and the Veteran must be provided proper notice.

3.  If outstanding records pertaining to the Veteran's hearing loss are received, then forward the Veteran's claims folder to a VA audiologist for an opinion to clarify the etiology of the Veteran's current left ear hearing loss.  If the examiner concludes an examination of the Veteran must be conducted to provide the following opinion, this should be scheduled. 

Following a review of the relevant medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not that any current left ear hearing loss is related to the Veteran's service or any incident therein.  A complete rationale for the opinion should be provided.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


